148 S.E.2d 613 (1966)
267 N.C. 653
STATE of North Carolina
v.
Harold THOMPSON.
No. 822.
Supreme Court of North Carolina.
June 16, 1966.
*615 T. W. Bruton, Atty. Gen., and Theodore C. Brown, Jr., Staff Atty., Raleigh, for the State.
Fred Darlington, III, Burlington, for defendant appellant.
PER CURIAM.
After a conviction or a plea, the court has power: (1) to pronounce judgment and place it into immediate execution; (2) to pronounce judgment and suspend or stay its execution; (3) to continue prayer for judgment. State v. Griffin, 246 N.C. 680, 100 S.E.2d 49. In this case, at the time of defendant's pleas of guilty, the court followed procedure (1) in twelve of the cases; in the remaining eight cases, procedure (3). Since, in continuing prayer for judgment in the eight cases, the court imposed no terms or conditions, it had the right to impose judgment at any time within the specified 3-year period. "It is sometimes found to be expedient, if not necessary, to continue a prayer for judgment and when no conditions are imposed, the judges of the Superior Court may exercise this power with or without the defendant's consent." State v. Graham, 225 N.C. 217, 219, 34 S.E.2d 146, 147.
On appeal here, defendant contends, for the first time, that his Honor erred in permitting Major Turner to testify with reference to alleged acts of misconduct by him in prison. An assignment of error which is not supported by an exception in the record will not be considered on appeal. Suits v. Old Equity Life Insurance Co., 241 N.C. 483, 85 S.E.2d 602. Nevertheless, we point out that in determining what punishment should be imposed upon a defendant, a court is not confined to evidence relating to the offense charged. "It may look anywhere, within reasonable limits, for other facts calculated to enable it to act wisely in fixing punishment. Hence, it may inquire into such matters as the age, the character, the education, the environment, the habits, the mentality, the propensities, and the record of the person about to be sentenced." State v. Cooper, 238 N.C. 241, 244, 77 S.E.2d 695, 698.
Defendant also contends that the sentence from which he appeals is illegal because the solicitor failed to serve upon him a bill of particulars setting forth the time, the place, and the manner in which it was contended that he had violated prison rules and regulations. He relies upon G.S. § 15-200.2 which requires a solicitor, before praying that a suspended sentence be put into effect, serve upon defendant a bill of particulars setting forth the time, place, and manner in which the terms of the suspended sentence are alleged to have been violated. The answer to this contention is that G.S. § 15-200.2 applies only to sentences which have been suspended upon specified terms and conditions. When prayer for judgment has been continued, G.S. § 15-200.2 does not require that the solicitor, before praying judgment, shall serve defendant with a bill of particulars setting forth his reasons for doing so.
Upon the grounds stated, the judgment is
Affirmed.
MOORE, J., not sitting.